Citation Nr: 1416343	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  07-28 155	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.  

2.  Entitlement to a disability rating in excess of 20 percent for chronic lumbosacral strain with muscle spasm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to September 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from October 1973 to September 1975.

2.	On April 1, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, on April 1, 2014, the Board received notice from the appellant that he wanted to withdraw his appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
M. N. HYLAND
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


